Herlihy, J.
Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board, dated February 27, 1968, sustaining the initial determination of the respondent disqualifying claimant from receiving benefits because she voluntarily left her employment without good cause. When the claimant filed for benefits, the employer disputed her claim on the ground that the claimant had provoked her discharge through misconduct — i.e., a work slowdown. The board found: “ The credible evidence establishes that claimant deliberately slowed down in the performance of her work and was insubordinate on her last day on the job in that she refused to perform a work assignment which was given to her by the office manager. * * * The evidence demonstrates that claimant engaged in a course of misbehavior which was calculated to bring about her dismissal from the job. She engaged in conduct that was the equivalent to a voluntary separation from employment without good cause.” At best, the record presents a factual dispute which involved the credibility of various witnesses and which the board resolved against the claimant. There is substantial evidence to sustain the finding. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Herlihy, J.